Detailed Action
This office action has been issued in response to a request for continued examination filed 3/12/2021 and Examiner’s Interview conducted 4/8/2021.  Claims 1 and 15 were amended. Claims 2-10 and 16-18 were canceled. Claims 11-14 were previously withdrawn. Claims 1 and 15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeremy Protas, Reg. No. 61681, on 4/8/2021.
Claims 1 and 15 has been amended.  
This application has been amended as follows:
In the claims:

1. (Currently Amended) An apparatus for generating an identification key, the apparatus comprising: 
a pair of identically designed and manufactured semiconductor circuit elements; 
a generator circuit configured to provide a random event based on a semiconductor process variation within or between the pair of semiconductor circuit elements, the random event being associated with an electrical property difference; 
an accumulator circuit configured to perform an accumulation on the random event to provide a cumulative result value; and 
a reader circuit configured to determine the cumulative result value to be a binary value corresponding to one of 0 and 1 based on a predetermined reference and provide the determined binary value as the identification key corresponding to the generator circuit, 
wherein the random event includes an event that, between the pair of identically designed and manufactured semiconductor circuit elements, a first element has a greater electrical property value than that of a second element, 
wherein each of the first element and the second element includes a capacitor and the electrical property value includes a capacitance, 
wherein the accumulator circuit comprises: 
an integrator circuit, based on a fully differential amplifier having  a first and second input terminal and two output terminals,  a first and second integrator capacitor, the first integrator capacitor being arranged between the first input terminal and one of the output terminals of the differential amplifier and the second integrator capacitor arranged between the second input terminal and the other of the output terminals of the differential amplifier, and a connection switch configured to switch between a first state in which the first input terminal of the differential amplifier is connected to the generator circuit and the second input terminal of the differential amplifier is connected to a reference voltage and a second state in which the second input terminal of the differential amplifier is connected to the generator circuit and the first input terminal of the differential amplifier is connected to the reference voltage, 
the integrator circuit being configured to generate a quantity of charge proportional to a difference between a first capacitance corresponding to the first element and a second capacitance corresponding to the second element, iterate an accumulation of the quantity of charge into an output a plurality of times for each iteration phase by switching the connection switch until a predetermined condition is satisfied, and provide a value of the output obtained by iterating the accumulation the plurality of times, 
wherein the predetermined condition includes the value of the output being greater than or equal to a threshold, or wherein the predetermined condition includes an iteration being performed k times determined in advance, k being a natural number.

15. (Currently Amended) A method of operating an identification key generating apparatus to generate an identification key, the method comprising: 
generating, by a generator circuit, a random event based on a semiconductor process variation; 
accumulating, in an accumulator circuit, a result of the random event using a fully differential amplifier having  a first and second input terminal and two output terminals,  a first and second integrator capacitor, the first integrator capacitor being arranged between the first input terminal and one of the output terminals of the differential amplifier and the second integrator capacitor arranged between the second input terminal and the other of the output terminals of the differential amplifier, and a connection switch configured to switch between a first state in which the first input terminal of the differential amplifier is connected to the generator circuit and the second input terminal of the differential amplifier is connected to a reference voltage and a second state in which the second input terminal of the differential amplifier is connected to the generator circuit and the first input terminal of the differential amplifier is connected to the reference voltage, and providing a cumulative result value obtained by accumulating a result value of the random event; and 
reading, in a reader circuit, the identification key corresponding to the identification key generating apparatus using the cumulative result value, 
wherein the random event includes an event that, between two identically designed and manufactured elements, a first element has a greater electrical property value than that of a second element, Page 5 of 9Application No.: 15/773,492Docket No.: 32114/53070 
wherein each of the first element and the second element includes a capacitor and the electrical property value includes a capacitance, 
wherein the accumulating comprises generating a quantity of charge proportional to a difference between a first capacitance corresponding to the first element and a second capacitance corresponding to the second element and iterating an accumulation of the quantity of charge into an output a plurality of times for each iteration phase by switching a connection switch until a predetermined condition is satisfied, wherein the predetermined condition includes the value of the output being greater than or equal to a threshold or wherein the predetermined condition includes an iteration being performed k times determined in advance, k being a natural number.

Response to Arguments
Applicant’s arguments, see pages 7-8 in Remarks, filed 3/12/2021, with respect to amended claims 1 and 15, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Wook (KR 101169172 B1) in view of Aissi (US 2015/0006601 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1 and 15 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 15 are allowed for reasons argued by applicant in pages 7-8 of the Remarks, filed 3/12/2021, and for reasons explained below.
As to independent claims 1 and 15, the prior art including Wook (KR 101169172 B1) and Aissi (US 2015/0006601 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Wook (prior art on the record) teaches an apparatus for generating an identification key utilizing semiconductors produced using a same design. Wook also teaches producing a random value based on a characteristic between the semiconductor devices and producing a digital bit value based on the random value. Wook also teaches that the random digital value may be based on a comparison of threshold voltage between the semiconductor devices.
Aissi (prior art on the record) teaches an entropy pool module which accumulates inputs from various entropy sources to produce a merged entropy input.
Borza (prior art on the record) teaches the comparison of capacitance values of capacitor forming electrodes to produce imaging.

Additionally, BrightSky (US 2014/0140513 A1), teaches the manufacturing of a secure device containing capacitors, resistors, transistors or other structures having physical properties or phase change memories (PCM) and using the response of the PCM to form the basis of a physically unclonable function (PUF).
Additionally, Pedersen (US 9590626 B1), teaches a PUF produced by random physical variations produced by random physical variations in transistor driver strengths, capacitances, and resistances and using the PUFs to create encrypt or obfuscate encryption keys.
Additionally, Gurrieri (US 9018972 B1), teaches generating a PUF circuit value by comparing each of first identification components to each of second identification components and generating digital bit values corresponding to the identification components in order to construct the random PUF circuit value.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “an integrator circuit, based on a fully differential amplifier having a first and second input terminal and two output terminals, a first and second integrator capacitor, the first integrator capacitor being arranged between the first input terminal and one of the output terminals of the differential amplifier and the second integrator capacitor arranged between the second input terminal and the other of the output terminals of the differential amplifier, and a connection switch configured to switch between a first state in which the first input terminal of the differential amplifier is connected to the generator circuit and the second input terminal of the differential amplifier is connected to a reference voltage and a second state in which the second input terminal of the differential amplifier is connected to the generator circuit and the first input terminal of the differential amplifier is connected to the reference voltage”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1 and 15 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498